EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin A. Vaughan on January 21, 2022.
The application has been amended as follows: 
IN THE CLAIMS
	Claim 11, lines 1-2, the words “supplying the catholyte comprising CO2 at a pressure of at least 100 psi comprises supplying the CO2 at” have been deleted and replaced with the words -- the CO2 in the catholyte has --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 9-13 and 16-18 are allowable over the prior art of record because the prior art does not teach or suggest a method for electrochemical reduction of carbon dioxide using an electrochemical reactor comprising: an electrode assembly comprising: an anode endplate; a cathode endplate, wherein the cathode endplate comprises copper; and a polymer electrolyte membrane having a cathodic side and an anodic side disposed between the anode endplate and the cathode endplate; and a fluid surrounding the electrode assembly, wherein the fluid is 

a catholyte comprising CO2; wherein the cathode endplate is configured to allow the cathodic side of the polymer electrolyte membrane to be in open fluid communication with the fluid; the method comprising the steps of supplying, supplying and applying as presently claimed, esp., wherein the electrochemical reactor comprises a fluid surrounding the electrode assembly, wherein the fluid is a catholyte comprising CO2.
	The prior art does not contain any language that teaches or suggests the above. Kraglund et al. teach alkaline water electrolysis. The cell was placed with the tubular void in a vertical orientation in a PTFE beaker filled with aqueous KOH (page 3126, left column, lines 5-8). Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        January 24, 2022